Citation Nr: 1811645	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-00 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to higher initial ratings for left knee strain, currently rated noncompensable prior to September 27, 2008, and 10 percent from September 27, 2008.

2.  Entitlement to a compensable initial rating for residuals of Lyme disease.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  These matters were previously remanded by the Board in November 2012 and January 2017.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2017.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for an eye disorder, entitlement to service connection for hypertension, entitlement to a compensable rating for a slight tear of the right lateral meniscus prior to December 5, 2015, and in excess of 10 percent on and after December 5, 2015, and entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee, were discussed in hearings in February 2009 and May 2017.  These hearings were conducted by different VLJs.  Therefore, the issues discussed in both of these hearings will be the subject of a separate decision by a panel of VLJs, including the VLJs who conducted the hearings, and will not be discussed herein.

The issue of entitlement to a compensable initial rating for residuals of Lyme disease is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).




FINDING OF FACT

The Veteran's left knee strain has been manifested by intermittently painful range of motion limited at worst to 105 degrees of flexion and 5 degrees of extension.


CONCLUSION OF LAW

The criteria for a rating of 10 percent and no higher for service-connected left knee strain have been met throughout the rating period on appeal.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds there has been substantial compliance with its previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  The September 2008 and February 2011 examinations indicate flare-ups but do not contain range of motion measurements during flare-ups as required by Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  However, it is not possible to obtain range of motion measurements from a period of time that has already passed, meaning that additional remand cannot cure this deficiency and would result in delay with no additional benefit flowing to the Veteran.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  The examinations of record do not comply with Correia v. McDonald, 28 Vet. App. 158 (2016) in that they do not consistently discuss passive versus active range of motion or specific range of motion with and without weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Additionally, there is no indication that range of motion testing was performed other than on weight-bearing.    

The Veteran contends that his left knee pain warrants a higher rating than has been assigned.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Diagnostic Codes 5003 and 5257.  

Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a compensable evaluation under DC 5260 or 5261, a separate evaluation could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is in order if extension of the knee is limited to 10 degrees.  A 20 percent rating is in order if extension is limited to 15 degrees.  A 30 percent rating is in order if extension is limited to 20 degrees.  A 40 percent rating is in in order if extension is limited to 30 degrees, and a 50 percent rating is warranted if extension is limited to 45 degrees.  

Normal range of motion of the knee is 0-degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

There is no indication of ankylosis (DC 5256), instability (DC 5257), dislocated or removed semilunar cartilage (DC 5258 and 5259), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  Therefore, these DCs will not be discussed herein.  

The AOJ assigned staged initial ratings for the Veteran's service-connected left knee disability, resulting in a noncompensable rating prior to September 27, 2008, and a 10 percent rating thereafter.  Although the October 2005 VA examination found that movement and maneuvers of the left knee joint were within normal limits at the time of examination and were not painful,  the Veteran reported joint pain involving both knees since 1993, and stated that the left knee pain was on and off mostly related to activities.  The Veteran also reported bilateral knee pain in November 2005 treatment notes.  The Veteran is competent to report his experience of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The record thus indicates that the Veteran experienced intermittent left knee pain from the beginning of the period on appeal, mostly related to activities.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  The Board will resolve reasonable doubt in favor of the Veteran and find some restriction of the normal working movements of his left knee during periods of increased activity, which are unlikely to be tested accurately in examination conditions.  As such, the Veteran's intermittent painful motion of the left knee entitles him to a minimal 10 percent rating prior to September 27, 2008.  

The next question before the Board is whether the Veteran is entitled to a rating higher than 10 percent at any time during the rating period on appeal.  The October 2005 VA examination found the Veteran's range of motion for the left knee was within normal limits.  A June 2006 VA treatment note recorded full and painless range of motion.  The September 2008 VA examination recorded active and passive range of motion from 0-120 degrees, with no further limitation of motion after repetitions, and stable ligaments.  The February 2011 VA examination found no instability, and a range of motion limited to 5 degrees extension and 110 degrees flexion, with no additional limitation after repetition.  A June 2014 examination found left knee flexion limited to 105 degrees, and left knee extension limited to 5 degrees, with no instability.  A December 2015 examination found normal left knee range of motion with no additional limitation after repetition and no joint instability.  

The record thus contains no indication that the Veteran's left knee extension was limited to 10 degrees, which is required for a compensable rating for limitation of extension under DC 5261, or that flexion was limited to 45 degrees, which is required for a compensable rating under DC 5260, much less limited to 30 degrees as required for a rating in excess of 10 percent.  Therefore, the record does not support assigning a rating higher than 10 percent for the Veteran's left knee disability.

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial rating of 10 percent but no higher throughout the period on appeal is granted.


REMAND

An October 2005 VA examination found that the Veteran has no residuals of Lyme disease.  A November 2005 treatment note found that the Veteran had no symptoms of Lyme disease other than arthritis currently.  The Veteran testified in a May 2017 hearing that his Lyme disease is no longer active, but that his arthritis of the shoulders is because of Lyme disease.  A May 2017 letter from a private physician opined that since contracting Lyme disease in 1991, the Veteran has dealt with lingering daily headaches and diffuse arthritis, which are a result of his Lyme disease.  Lyme disease is rated under 38 C.F.R. § 4.88b, DC 6319, which instructs that inactive Lyme disease residuals such as arthritis be rated under the appropriate system.  The Veteran has not been afforded a VA examination as to his shoulders and headaches.  Therefore, the record does not contain sufficient evidence to determine whether the Veteran's shoulder disabilities and headaches are residuals of Lyme disease, and to rate such.  Upon remand, VA examinations should be scheduled to determine whether the Veteran's shoulder disabilities and headaches are residuals of Lyme disease, and to determine the severity of such.  

The claims folder should also be updated to include VA treatment records compiled since July 14, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the John D. Dingell VA Medical Center in Detroit, Michigan, and all associated outpatient clinics dated from July 14, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for VA examinations with appropriate clinician(s) to determine the nature, etiology and severity of the Veteran's shoulder disabilities and headaches.  The claims file must be made available to the examiner for review in connection with the examination(s).  The examiner should perform all necessary diagnostic tests.  The examiner must opine: 

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has bilateral shoulder disabilities that are residuals of service-connected Lyme disease.  Rationale must be provided for the opinion proffered. 

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has headaches that are residuals of service-connected Lyme disease.  Rationale must be provided for the opinion proffered. 

If it is clinically opined that it is at least as likely as not that the Veteran has bilateral shoulder disabilities and/or headaches that are residuals of service-connected Lyme disease, the examiner should report all clinical manifestations in detail and associated functional impairment.  As warranted relative to any shoulder disability, this should include the range of motion of the Veteran's shoulders and comment on the degree of functional loss due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance or incoordination.  The examiner should determine whether functional ability is limited during flare-ups or when the shoulders are used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Range of motion testing should be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct any testing or concludes that it is not necessary in this particular case, he or she should clearly explain why that is so.

As warranted to headaches, this should include the frequency and severity, to include any prostrating attacks.

3.  After completing the above development, readjudicate the issue of entitlement to a compensable initial rating for residuals of Lyme disease, to include separately rating any associated shoulder disability(ies) and/or headaches.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


